FOR PUBLICATION                                                             Jul 31 2013, 6:47 am



ATTORNEY FOR APPELLANTS:                        ATTORNEYS FOR APPELLEES
                                                RICHMOND COMMUNITY SCHOOL
GARY P. PRICE                                   CORPORATION ET AL.:
Indianapolis, Indiana                           RICK D. MEILS
                                                JOHN W. MERVILDE
                                                Meils Thompson Dietz & Berish
                                                Indianapolis, Indiana


                                                ATTORNEY FOR APPELLEE
                                                INDIANA INSURANCE COMPANY:

                                                JAMES S. STEPHENSON
                                                Stephenson Morow & Semler
                                                Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

MICHAEL E. LYONS, Individually;                 )
DENITA L. LYONS, Individually;                  )
MICHAEL E. LYONS and DENITA L.                  )
LYONS, as Co-personal Representatives           )
of the Estate of Megan Renee Lyons, Deceased,   )
                                                )
       Appellants/Plaintiffs,                   )
                                                )
               vs.                              )   No. 89A04-1204-PL-159
                                                )
RICHMOND COMMUNITY SCHOOL                       )
CORPORATION d/b/a RICHMOND                      )
HIGH SCHOOL; JOE SPICER;                        )
JEFFREY THORNE; and MAGGIE LaRUE,               )
in their individual and official capacities,    )
                                                )
       Appellees/Defendants,                    )
                                                   )
INDIANA INSURANCE COMPANY,                         )
                                                   )
       Appellee/Non-Party-Respondent.              )


                     APPEAL FROM THE WAYNE SUPERIOR COURT
                       The Honorable Peter D. Haviza, Special Judge
                             Cause No. 89D01-1006-PL-11



                                        July 31, 2013


                   OPINION ON REHEARING - FOR PUBLICATION


BRADFORD, Judge

       Appellees/Defendants Richmond Community School Corporation and certain school

administrators (“RCSC”) petition this court for rehearing. We grant RCSC’s petition, in part,

for the limited purpose of concluding that, “[a]lthough there may be factual issues to be

determined, whether there has been compliance with the [Indiana Tort Claims] Act’s notice

requirement is a question of law for the court.” Gregor v. Szarmach, 706 N.E.2d 240, 241

(Ind. Ct. App. 1999); accord City of Indpls. v. Satz, 377 N.E.2d 623, 625 (1978). In our

original opinion, we stated that the issue should be presented to the jury.

       On remand, the trial court that should determine whether, in the exercise of ordinary

diligence, Appellants/Plaintiffs Michael and Denita Lyons could have learned of RCSC’s

alleged “tortious acts” prior to July 15, 2009. Wehling v. Citizens Nat’l Bank, 586 N.E.2d 840,

843 (Ind. 1992). July 15, 2009, was 180 days before the Lyonses filed notice of their claims

on January 11, 2010. In all other respects, we reaffirm our original disposition.


                                              2
ROBB, C.J., and BAKER, J., concur.




                                     3